Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 1-4 were cancelled by Applicant
New Claims 5-9 were added by Applicant
Claims 5-9 are rejected under 35 USC § 101 
Claims 5-7 are rejected under 35 USC § 103 

This action vacates the non-compliant amendment sent on 12-17-2020 and resets a new time period for response (6 months)

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 2-21-2018. 

Response to Amendment
The Amendment filed 10-22-2020 has been entered. Claims 1-4 were cancelled by Applicant and new claims 5-9 were added by Applicant. Applicant’s independent claim 5 and the respective dependent claims 6-9, are not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus are rejected under 35 USC §101. Furthermore prior art teaches claims 5-9 and thus are rejected under 35 USC §103 

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 is listed to depend on claim 1 that has been cancelled. Instead Claim 8 should be listed to depend on claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
[5-9] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 5-9, the claims recite an abstract idea of commercial interaction, namely sales activities as it recites making peer to peer payments. 
Independent Claim 5 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 5 recites a universal peer to peer payment and integration application system.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “wherein the first and the second commercial P2P payment applications are disparate and are unable to conduct a financial transaction directly between each other…. the first and second user enter second credentials into the first and the second commercial P2P payment services, respectively, and complete the financial transaction between the first and second disparate commercial P2P applications.” falls under the grouping of certain methods of organizing human activity under fundamental economic principles or practices, as it recites making peer to peer payments which is a commercial interaction, namely sales activities (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 5 recites additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes:  “a first mobile smart computerized device with a first commercial peer to peer (P2P) payment application installed on the first mobile computerized device, the mobile smart computerized device and the first commercial P2P payment application exclusively associated to a first user”; “a second mobile smart computerized device with a second commercial P2P payment application installed on the second mobile smart computerized device exclusively associated to a second user”; “a central cloud-based program interface capable of at least communicating with the first and the second commercial P2P payment applications”; and “the first and second smart computerized 
In addition Claim 5 recites: “display both user's program interface credentials“ amounting to additional insignificant extra solution activities to the judicial exception specific to data display. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two Claim 5 recites additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes:  “a first mobile smart computerized device with a first commercial peer to peer (P2P) payment application installed on the first mobile computerized device, the mobile smart computerized device and the first commercial P2P payment application exclusively associated to a first user”; “a second mobile smart computerized device with a second commercial P2P payment application installed on the second mobile smart computerized device exclusively associated to a second user”; “a central cloud-based program interface capable of at least communicating with the first and the second commercial P2P payment applications”; and “the first and second smart computerized mobile devices each lookup both user's initial credentials at the central cloud-based program interface… on their perspective mobile computerized smart devices “.  
In addition Claim 5 recites: “display both user's program interface credentials“ amounting to additional insignificant extra solution activities to the judicial exception specific to data display. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 6-9, dependent on claim 5 are rejected under 35 U.S.C 101 based on a similar rationale as claim 5. Additional elements in claims 6-9 do not provide further limitations 

Claim 6 dependent on claim 5, merely adds to the abstract idea of claim 5.  By reciting “wherein the first commercial P2P payment application is a domestic commercial P2P system enabled to transact in a first currency and the second commercial P2P payment application user is an International peer to peer payments system enabled to transact in a second currency disparate from the first currency”; it adds to the abstract idea of making peer to peer payments which is a commercial interaction, namely sales activities whereby the first commercial P2P payment application is a domestic commercial P2P system enabled to transact in a first currency and the second commercial P2P payment application user is an International peer to peer payments system enabled to transact in a second currency disparate from the first currency without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 5, merely adds to the abstract idea of claim 5.  By reciting “wherein the first commercial P2P payment application is a domestic commercial… system enabled to transact in a first currency and the second commercial P2P payment application is a cryptocurrency payment system”; it adds to the abstract idea of making peer to peer payments which is a commercial interaction, namely sales activities whereby the first commercial P2P payment application is a domestic commercial… system enabled to transact in a first currency and the second commercial P2P payment application is a cryptocurrency payment system without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 5, merely adds to the abstract idea of claim 5.  By reciting “after accepting the initial user credentials, provides an indication of all of the available commercial P2P payment systems associated with the first user and the second user, enabling selection of a specific commercial P2P payment system of each of the first user and the second user, … enabling the completion of the financial transaction”; it adds to the abstract idea of making peer to peer payments which is a commercial interaction, namely sales activities by providing an indication of all of the available commercial P2P 

Claim 8 dependent on claim 5 amount to mere instructions to apply the abstract idea of claims 5 using a generic computer, or merely use a computer as a tool to perform an abstract idea by reciting “wherein the central cloud-based program stores specialized application program interfaces (APIs), one each for the first and the second commercial P2P payment systems and a plurality of other commercial P2P payment systems… and the central cloud-based system selects specific ones of the specialized APIs”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 9 dependent on claim 8, merely adds to the abstract idea of claim 5.  By reciting “a third P2P commercial payment application disparate from the first and the second P2P commercial payment applications and user three initiates a transaction from the third P2P commercial payment application to both the first and the second commercial P2P payment applications, while user three is in direct communication with user one and user two, …., searches for and enters initial credentials associated with user one and user two, selects the first commercial P2P …. selects the second P2P commercial payment system …., user three also enters secondary credentials for user one enabling a transaction at the first P2P commercial payment application associated with user one, and enters secondary credentials for user two enabling a transaction at the second P2P commercial payment system associated with user two, thereby finishing the initiated transaction as if user one and user two were accessing the first and the second P2P commercial payment systems ….”; it adds to the abstract idea of making peer to peer payments which is a commercial interaction, namely sales activities whereby user three initiates a transaction from the third P2P commercial payment application to both the first and the second commercial P2P payment applications, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claim 5 is rejected by 35 U.S.C. 103 as being un-patentable by Asbe et.al (US 2019/0303910 A1) hereinafter “Asbe” in view of Dylan T X Zhou et. al (9563890 B2) hereinafter “Dylan Zhou”.

Regarding claim 5 Asbe teaches: 
A universal peer to peer payments system application comprising:  5
a first mobile smart computerized device with a first commercial peer to peer (P2P) payment application installed on the first mobile computerized device, the mobile smart computerized device and the first commercial P2P payment application exclusively associated to a first user; (See at least [0110] via: “FIG. 5 of the accompanying drawing illustrates a flow diagram showing a payment transaction between a taxi driver and his passenger…..the taxi driver (in this case the payee) can use his user device (502) to pull/collect payment (taxi fare) from the passenger”; in addition see at least [0026] via: “ An electronic payment system (EPS) and method is envisaged for facilitating payment transactions between a plurality of users; in addition see at least [0122] via: “…associating and hosting, each Payment Service Provider Application (PSPA) tool …. and having elements which are downloadable and storable in the user device of a registered user …..”). Examiner identifies user device (502) in figure 5 as user 1.
a second mobile smart computerized device with a second commercial P2P payment application installed on the second mobile smart computerized device exclusively associated to a second user; (See at least [0110] via: “FIG. 5 of the accompanying drawing illustrates a flow diagram showing a payment transaction between a taxi driver and his passenger….. The passenger's PSPS (508) sends notification of the collect request to the passenger's PSPA tool on the passenger's user device (504) (step 53)…”; in addition see at least [0026] via: “ An electronic payment system (EPS) and method is envisaged for facilitating payment transactions between a plurality of users; in addition see at least [0122] via: “…associating and hosting, each Payment Service Provider Application (PSPA) tool …. and having elements which are downloadable and storable in the user device of a registered user …..”). Examiner identifies user device (504) in figure 5 as user 2.
wherein the first and the second commercial P2P payment applications are disparate and are unable to conduct a financial transaction directly between each other and the first and second smart computerized mobile devices each lookup both user's initial credentials at the central cloud-based program interface and display both user's program interface credentials on their perspective mobile computerized smart devices and the first and second user enter second credentials into the first and the second commercial P2P payment services, respectively, and complete the financial transaction between the first and second disparate commercial P2P applications. (See at least [abstract] via: “…The present disclosure envisages an electronic payment system and method. This disclosure relates to the field of electronic payment systems. The 

Asbe does not teach the following but Dylan Zhou does teach:

a central cloud-based program interface capable of at least communicating with the first and the second commercial P2P payment applications; (See at least column 8, lines 1-9 via: “…The mobile….device … may be connected to a cloud network. The financial data and authorizing data associated with the user may be stored in the cloud network….. The payment receiving transaction and the payment sending transaction may include at least a pear-to-pear transaction….”; In addition see at least column 3 lines 52-58 via: “FIG. 1 illustrates an environment 100 within which … payment and buying system and a method of using thereof can be implemented. The environment 100 may include a user 120, a client device 130, network 110…“; in addition see at least column 4, lines 4-5 via: “…the network 110 may include the Internet or any other network capable of communicating data between devices…”). Examiner notes that it is obvious that a 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Asbe in view of Zhou to incorporate the teachings of Zhou because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Asbe’s teaching regarding a unified electronic payment system that facilitates sending and receiving money in a simple manner using user devices could be modified to include Zhous’s teaching regarding  facilitating mobile device payments through a cloud network in order to augment Asbe’s payment system teachings with one that includes use and exchange of a cloud service accessible by the internet.  

Claim 6 is rejected by 35 U.S.C. 103 as being un-patentable by Asbe in view of Dylan Zhou, in view of Andrew H B Zhou et.al (US 2015/0026072 A1) hereinafter “Andrew Zhou”

Regarding claim 6 Asbe and Dylan Zhou teach the invention as claimed as detailed above with respect to claim 5. However, Asbe and Dylan Zhou are silent regarding the following claim that is taught by Andrew Zhou:  
The system of claim 5, wherein the first commercial P2P payment application is a domestic commercial P2P system enabled to transact in a first currency and the second commercial P2P payment application user is an International peer to peer payments system enabled to transact in a second currency disparate from the first currency. (See at least [0020] via: “…The methods and system of the present disclosure refer to a cross-platform system for using a global world universal digital mobile and wearable currency for mobile and wearable devices…..The methods and systems for using the global world universal digital mobile and wearable currency for mobile and wearable devices of the present disclosure provide a way to avoid obstacles and expenses related to mobile peer-to -peer payments in international and domestic environment. A digital currency being the basis of the system for using the global world universal digital mobile and wearable currency for mobile and wearable devices enables worldwide peer-to-peer transactions between the users without banking commissions, legal boundaries, and currency exchange expenses….”; in addition see at least {0012] via: “…FIG. 4 is a 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Asbe in view of Andrew Zhou to incorporate the teachings of Andrew Zhou because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Asbe’s teaching regarding a unified electronic payment system that facilitates sending and receiving money in a simple manner using user devices could be modified to include Andrew Zhou’s teaching regarding computer implemented methods and systems for using a global world universal digital mobile and wearable currency in order to augment Asbe’s payment system teachings with one that includes use of a global payment system that includes local and international P2P systems.

Claim 7 is rejected by 35 U.S.C. 103 as being un-patentable by Asbe in view of  Dylan Zhou and further in view of Ronca et.al (US 2015/0363770 A1) hereinafter “Ronca”            
                      
Regarding claim 7 Asbe, and Dylan Zhou teach the invention as claimed as detailed above with respect to claim 5. However Asbe and Dylan Zhou are silent with respect to the following claim which is taught by Ronca:  
The system of claim 5, wherein the first commercial P2P payment application is a domestic commercial mobile P2P system enabled to transact in a first currency and the second commercial P2P payment application is a cryptocurrency payment system. (See at least [0028] via: “…FIG. 1 illustrates an example enterprise cryptocurrency environment….” ; in addition see at least [0051] via: “Customer device 110 may communicate with any other component of enterprise cryptocurrency environment 100 over network 120. This disclosure contemplates any suitable network 120. As an example and not by way of limitation, one or more portions of network 120 may include an ad hoc network, an intranet, an extranet, a virtual private network (VPN), a local area network (LAN), a wireless LAN (WLAN), a wide area network (WAN), a wireless WAN (WWAN), a metropolitan area network (MAN), a portion of the Internet, a portion of the Public Switched Telephone Network (PSTN), a cellular telephone network, or a combination of two or more of these. Network 120 may include one or more networks 120. For example, one or more networks 120 may be a network 120 local to enterprise cryptocurrency server 130, while yet another one or more networks 120 may be local to 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Asbe in view of Ronca to incorporate the teachings of Ronca because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Asbe’s teaching regarding a unified electronic payment system that facilitates sending and receiving money in a simple manner using user devices could be modified to include Ronca’s teaching regarding a system capable of encode cryptocurrency information associated with the user, onto a payment instrument, receive request for cryptocurrency transaction, and in response determine cryptocurrency information associated with the recipient and finally initiate a transfer to the recipient among a variety of systems in order to augment Asbe’s payment system teachings with one that includes a flexible P2P system that allows use and exchange of cryptocurrencies with a variety other p2p payment systems including local ones.  


Response to Arguments
The Amendment filed 10-22-2020 has been entered. Claims 5-9, are pending in the application, with claims 1-4 cancelled by Applicant.  Applicant’s new claims including independent claim 5 and dependent claims 6-9 are not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101. In addition prior art teaches claims 5-9 and thus are rejected under 35 USC §103

Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.  (FP 7.37)
In response to applicant’s arguments regarding claim rejection under 35 U.S.C  § 112:
Applicant has cancelled claims 1-4 including claim 4 which was the subject of the 35 U.S.C  § 112 rejection. As a result the 35 U.S.C  § 112 rejection of claim 4 has been withdrawn.
In response to applicant's arguments regarding claim rejection under 35 U.S.C  § 101:

Regarding Step 2A (Prong 2)
Applicant argues that the claims implement a practical application based on improving the technology regarding thirt part P2P payments to transact with each other enabled the central cloud based program interface and APIs.    
Examiner disagrees. The additional elements recited in claim 5: “a first mobile smart computerized device with a first commercial peer to peer (P2P) payment application installed on the first mobile computerized device, the mobile smart computerized device and the first commercial P2P payment application exclusively associated to a first user”; “a second mobile smart computerized device with a second commercial P2P payment application installed on the second mobile smart computerized device exclusively associated to a second user”; “a central cloud-based program interface capable of at least communicating with the first and the second commercial P2P payment applications”; and “the first and second smart computerized mobile devices each lookup both user's initial credentials at the central cloud-based program interface… on their perspective mobile computerized smart devices“ amount to  mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the additional insignificant extra solution activities as recited in Claim 5 recite: “display both user's program interface credentials“ amount to insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

In conclusion, in spite of applicant’s newly added claims, they remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices, as it recites making peer to peer payments which is a commercial interaction, namely sales activities (refer to MPP Accordingly this claim recites an abstract idea.This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus the claims remain rejected under 35 USC §101. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3699                                                                                                                                                                                                        


/Robert R Niquette/
Primary Examiner, Art Unit 3696